Citation Nr: 0807301	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-34 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1.  Entitlement to service connection for bilateral heel 
spurs.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to a compensable disability rating for a 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 until 
retiring in May 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
June and August 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

The Board is remanding the claim for a higher rating for the 
hiatal hernia to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  Whereas 
the Board is going ahead and deciding the other claims for 
service connection for bilateral heel spurs and chronic 
sinusitis.


FINDING OF FACT

The veteran's bilateral heel spurs and chronic sinusitis are 
unrelated to his military service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral heel spurs were not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's chronic sinusitis also was not incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in April 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his service-connection claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Note also that the RO issued that April 2004 VCAA notice 
letter prior to initially adjudicating his claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That letter also specifically 
asked that he provide any evidence in his personal possession 
pertaining to his claims.  Id., at 120-21 (indicating this 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1)).  

If there is even arguably any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007) (indicating any error in the provision of VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial and must be rebutted by VA by showing the error 
was harmless).

The Board also sees that a March 2006 letter informed the 
veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA medical records, and 
the reports of his VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board realizes etiological opinions have not been 
obtained to determine whether there is a correlation between 
the claimed conditions and the veteran's military service.  
However, the Board finds that the evidence, discussed below, 
indicates he did not have chronic (meaning permanent) 
disorders during service, as opposed to mere acute and 
transitory manifestations.  And since there also is no 
competent medical evidence otherwise suggesting a link 
between these conditions and his military service, the Board 
concludes that a remand for an examination and/or opinion is 
unnecessary to decide these claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4).  As his service and 
post-service medical records provide no basis to grant these 
claims, and indeed to the contrary, provide evidence against 
them, there is no basis for requesting a VA examination and 
opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting 
during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, simply stated, these McLendon standards are not 
met.  The first element is met for both claims, insofar as 
establishing the veteran has heels spurs and sinusitis.  But 
equally significant, the second and third elements are not 
because there is no evidence of chronic, persistently 
recurring conditions while he was in the military.  And aside 
from that, there also is no indication these conditions 
otherwise originated during his service.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  In other words, the 
veteran first has to establish he has the conditions claimed, 
usually in the way of a pertinent medical diagnosis.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Here, there is no disputing the veteran has the 
required diagnoses of sinusitis and bilateral heel spurs.

So the determinative issue is not so much whether he has 
these claimed conditions, rather, whether they are 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.

The veteran's service medical records (SMRs) show treatment 
for sinusitis many years ago, in July 1971 and October 1980.  
A CT scan of his sinuses in August 1985 showed slight mucosal 
thickening, but a diagnosis of sinusitis was not made.  
In a January 1989 report of medical history, he mentioned 
experiencing ear, nose, and throat trouble.  But during the 
objective clinical portion of that January 1989 separation 
examination, the evaluating physician did not note the 
veteran had any sinus problems.

The veteran's SMRs are completely unremarkable for any 
relevant complaints, diagnosis or treatment for foot problems 
- including heel spurs.  His military service ended in May 
1989.

The veteran's post-service medical records show he was 
diagnosed with chronic sinus disease after a CT scan in 
October 1999.  In October 2001, another CT of his paranasal 
sinuses showed mucosal thickening, and he was diagnosed with 
left frontal, bilateral ethmoid, and bilateral maxillary 
sinus disease with obstruction of the left nasofrontal duct.  
His other VA medical records on file do not show complaints 
of or treatment for sinusitis.  

The post-service treatment records also show that, in August 
1993, the veteran complained of right foot pain - which he 
said he had been experiencing for the previous three years 
(so since 1990 or thereabouts).  The diagnosis was large 
calcaneal spur.  In September 1993, he was diagnosed with 
bilateral calcaneal spurs.  A whole body CT scan in October 
1999 did not show any abnormalities of his feet.  Aside from 
the diagnoses in 1993, there is no other evidence of 
complaints and/or treatment for bilateral heel spurs.  

During his August 2007 video conference hearing, the veteran 
testified that he worked in a hospital during service and, as 
a result, the treatment he received for sinusitis and heel 
spurs was mostly informal and undocumented.  He alleged that, 
as a medic, he often was given medication without it 
necessarily being prescribed.  He also testified that he used 
Flonase for his sinusitis, but that he did not wear special 
insoles for his heel spurs.  He acknowledged, however, that 
none of his doctors had attributed his sinusitis or heel 
spurs to his military service, and in particular to any of 
his duties and responsibilities in the military.

The medical evidence on file for consideration, including 
that from service, does not show much treatment for sinusitis 
or heel spurs, and as even the veteran admitted during his 
hearing, none of the medical evidence of record provides the 
required link between these claimed disabilities and his 
military service.  He has not established the required 
continuity of symptomatology of sinusitis following the 
insolated instances during service when there was mention or 
suspicion of this condition.  And this is even more so true 
of his heel spurs since there was no mention whatsoever of 
them while he was in service and, indeed, no mention of them 
for several years after his service ended, either.

The veteran indicated during his August 2007 hearing that he 
would try and obtain the necessary supporting medical nexus 
evidence, to establish the required correlation between his 
current sinusitis and heel spurs and his military service.  
And when asked whether he needed VA to assist him in 
obtaining this evidence, he indicated that he would obtain it 
himself.  Unfortunately, though, he has not.  Consequently, 
the preponderance of the evidence is against his claims - in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claims must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for chronic sinusitis is denied.  

Service connection for bilateral heel spurs is denied.  


REMAND

The veteran also has a pending claim for a higher, i.e., 
compensable rating for his hiatal hernia, which is already 
service connected.  So the issue is its severity.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   



Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

The RO sent the veteran two VCAA letters in April 2004.  
Both, however, mistakenly addressed his increased evaluation 
claim as instead a claim for service connection.  The RO did 
not inform him that he needed to provide or ask VA to obtain 
evidence that his service-connected hiatal hernia had 
increased in severity.  And he must be provided this required 
notice before deciding his claim for a higher rating for this 
condition.



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claim for an increased rating for his 
hiatal hernia (not a letter concerning 
service connection since that already has 
been established).  The letter must 
include an explanation of the type of 
evidence needed to substantiate this claim 
for a higher rating.  The notice must also 
provide examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing his entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Then readjudicate this claim in light 
of any additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


